Citation Nr: 1828754	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  14-35 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable rating for tinea pedis, prior to February 12, 2003, and a rating in excess of 10 percent from February 12, 2003.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, prior to May 8, 2014.

3.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss from May 8, 2014.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served active duty in the U.S. Army from March 1973 to July 1973 and from March 1975 to January 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record or expressly raised by the Veteran.  In this case, the Veteran raised the matter of unemployability due to his service-connected disabilities during a call with a VA representative in October 2013.  Therefore, the issue is raised by the Veteran and is properly before the Board.

In his October 2014 substantive appeal, the Veteran requested a hearing, but subsequently withdrew his request in August 2015.  See August 2015 Report of General Information; see also 38 C.F.R. § 20.704(e).

For clarification purposes, the Board has recharacterized the issue on appeal as set forth on the front page of this decision.



FINDINGS OF FACT

1.  For the period on appeal, prior to February 12, 2003, there is no evidence to support an increase in the Veteran's tinea pedis.

2.  From February 12, 2003, the Veteran's tinea pedis affected less than 5 percent of the non-exposed foot area, less than 5 percent of the total body area and required only topical therapy during a twelve-month period.

3.  Prior to May 8, 2014, the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to auditory acuity of no more than level II in the right ear and level I in the left ear.

4.  From May 8, 2014, the Veteran's bilateral hearing loss was manifested by hearing impairment corresponding to auditory acuity of no more than level II in the right ear and level II in the left ear.

5.  The Veteran's service-connected disabilities did not render him unable to obtain or maintain substantially gainful employment.




CONCLUSIONS OF LAW

1.  Prior to February 12, 2003, the criteria for a compensable rating for tinea pedis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7806, 7813 (2017).

2.  From February 12, 2003, the criteria for a rating in excess of 10 percent for tinea pedis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DCs 7806, 7813 (2017).

3.  Prior to May 8, 2014, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012);                            38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, DC 6100 (2017).

4.  From May 8, 2014, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5107 (2012);                            38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, DC 6100 (2017).

5.  The criteria for entitlement to TDIU have not been met at any time during the appeal period.  38 U.S.C. §§ 1155, 7104 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated based on specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinea Pedis Increased Rating

The Veteran was rated for his tinea pedis under 38 C.F.R. § 4.118, DC 7806 and 7813.  First, under 7813dermatophytosis (ringworm of feet, tinea pedis) rate as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.  Pursuant to Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed area is affected, and; no more than topical therapy is required during the past 12-month period. 

A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.

A VAMC record from May 1991 showed the Veteran had scaly erythema and patch on scalp, but face was clear.  The diagnosis was seborrheic dermatitis.  However, there were no findings on the Veteran's tinea pedis.  Unfortunately, this is the only medical record which references treatment for a skin disorder prior to February 12, 2003.  The Board notes the Veteran failed to report to a scheduled VA skin examination in July 1999.  

The Board finds that the May 1991 record failed to show that the Veteran's tinea pedis warranted a compensable rating.  The record only had a finding for the Veteran's seborrheic dermatitis, which is not service-connected.  Therefore, in absence of evidence to substantiate the Veteran's claim for a compensable evaluation prior to February 12, 2003, the claim is denied.  As the preponderance of the evidence is against the claim, the benefit of doubt doctrine is not applicable.    38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7.

From February 12, 2003, the Veteran's tinea pedis was manifested, at most, by less than 5 percent of non-exposed area and only required continuous topical medication during a twelve-month period.

At the time of an April 2003 VA examination, the Veteran indicated that he had been experiencing itching, crusting, and shedding of the skin of the feet.  Physical examination revealed evidence of 4cm, non-disfiguring scars on the dorsal aspect of the second metatarsals.  There was no evidence of adherence, drainage or exudates.  There was no evidence of underlying soft tissue loss.  There was no evidence of discharge or erythema.  There was evidence of moderate skin eruptions on the plantar aspect of the feet with hyperkeratosis between the toes and mild maceration.  The extent of the involvement was about 5 to 8 percent.  Moderate tinea pedis was diagnosed.  

In a July 2006 C&P examination, the Veteran, who was regarded as a poor historian, reported that he had lesions on his feet bilaterally.  He reported itching, shedding, and crusting.  His symptoms were reported to be constant and occurred all the time.  The Veteran reported he was prescribed topical medication for more than twelve months.  On examination, the bilateral plantar aspect of the feet and between the toes, there was evidence of non-disfiguring, hypopigmented, scaly, elevated eruptions.  Percentage of the involvement was about 2 percent of the non-exposed area, and the relation to the total body area was about 1 percent.  There was no evidence of ulceration, crusting, tissue loss or induration.  

In an August 2007 C&P examination, the examiner reported there was no change in the tinea pedis diagnosis.  In an addendum, the examiner added that the Veteran complained of itching and irritation on his feet bilaterally.  Objectively, there were vesicular lesions on feet, with scaling,  and thin fragile skin on feet, requiring medication to control the condition.

In an April 2014 VA examination, the examiner noted that the Veteran required topical antifungal medication for less than six weeks in a twelve-month period for his tinea pedis.  The examiner remarked that the Veteran's tinea pedis is less than 5 percent of the total body area.  Likewise, the tinea pedis is not present in exposed area and non-exposed area is less than 5 percent.  The examiner concluded that there has been no change in the tinea pedis diagnosis.

Based on the preponderance of the evidence, the Veteran's tinea pedis most closely approximates to a noncompensable rating.  The Veteran's tinea pedis is less than 5 percent of non-exposed area and less than 5 percent of the total body area.  Even more, the Veteran has required only topical antifungal medication during a twelve-month period.  Therefore, as the Veteran is currently rated at 10 percent disabling, a rating in excess of 10 is not warranted.

The Board has considered whether any other diagnostic code would allow for higher ratings for the Veteran's tinea pedis, but no other DC would warrant a rating in excess of 10 percent.  Specifically, under DC 7805, scars, the Veteran had scars from his tinea pedis but the scars were not unstable, as they did not involve the underlying soft tissue and were not reported as painful.  See April 2003 VA Examination.  Likewise, under other DCs 7800-7804, the Veteran's tinea pedis would not warrant a rating in excess of 10 percent from February 12, 2003.  

Accordingly, from February 12, 2003, the Veteran's tinea pedis did not warrant a rating in excess of 10 percent under DC 7806, 7813.  In reaching this decision, the benefit of the doubt doctrine is not applicable as the preponderance of the evidence is against the claim. 

Increased Rating for Bilateral Hearing Loss

Prior to May 8, 2014, the Veteran's service-connected bilateral hearing loss was 10 percent under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  The Veteran filed for an increased rating in December 2010.

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing- threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the pure tone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the pure tone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).

The ratings for disability compensation for hearing loss are determined by the mechanical, meaning nondiscretionary, application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The provisions of 38 C.F.R. § 4.86, addresses exceptional patterns of hearing impairment and allows for use of Table VIA, which evaluates hearing impairment based only on pure tone averages, if the veterans puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more.

In this instance, the Veteran underwent a VA examination in August 2011.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
55
60
LEFT
40
45
45
45

The average puretone threshold was 59 decibels in the right ear and 44 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The examiner diagnosed bilateral hearing loss.  

Utilizing 38 C.F.R. § 4.86, Table VIA for the right ear and § 4.85, Table VI for the left ear, respectively, this corresponds to hearing level of II in the right ear and I in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.  

During an examination in March 2014, the Veteran's puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
65
70
75
LEFT
55
65
60
70

The average puretone threshold was 69 decibels in the right ear and 63 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Utilizing 38 C.F.R. § 4.86, Table VIA for right and left ear, this corresponds to hearing level of II in the right ear and II in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.

The probative evidence does not support a rating in excess of 10 percent prior to May 2014.  The Board has considered the functional effects of the Veteran's condition.  He reported he misunderstands what is said, he knows someone is talking but cannot understand it all, has difficulty hearing when background noise is present or when in a group.  The Veteran uses hearing aids from the VA.  The schedular criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

From May 8, 2014, the last examination is the March 2014 audio examination.  As detailed above, the examination revealed that the Veteran's average puretone threshold was 69 decibels in the right ear and 63 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Utilizing 38 C.F.R. § 4.86, Table VIA for right and left ear, this corresponds to hearing level of II in the right ear and II in the left ear.  A comparison between these hearing levels and 38 C.F.R. § 4.85, Table VII, yields a 0 percent evaluation.  Thus, the evidence does not support a finding for a rating in excess of 20 percent for the Veteran's service-connected bilateral hearing loss.  

The Board has considered the functional effects of the Veteran's condition.  He reported he misunderstands what is said, he knows someone is talking but cannot understand it all, has difficulty hearing when background noise is present or when in a group.  The Veteran uses hearing aids from the VA.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for the Veteran's bilateral hearing loss disability from May 8, 2014 forward.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

TDIU

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU does require that the claimant show an inability to secure and follow substantially gainful employment because of a service-connected disability or disabilities.                     38 C.F.R. § 4.16. 

Unlike the regular disability Rating Schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extra-schedular basis when a veteran is unable to secure or follow a substantially gainful occupation because of his or her service-connected disability or disabilities; however, the Board is precluded from assigning extra-schedular TDIU in the first instance.  38 C.F.R. § 4.16(b); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

Here, the Veteran asserts that he is unemployable due to his bilateral feet condition, lupus, hepatitis C and glaucoma.  The Veteran has the following service-connected disabilities: bilateral hearing loss rated at 20 percent effective May 8, 2014, bilateral tinnitus rated at 10 percent effective October 2004, and a left ring finger fracture noncompensable effective February 12, 2003, and tinea pedis rated at 10 percent effective February 12, 2003.  The combined rating is 409%.  As such, the Veteran's service-connected disabilities do not meet the schedular criteria for the entire period on appeal.  TDIU on a schedular basis is not warranted.  

As the Veteran does not meet the schedular requirements for a TDIU, the only remaining questions is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extraschedular TDIU evaluation under 38 C.F.R. § 4.16 (b) (2016). The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance. Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating). It may, however, determine that a particular case warrants referral to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 4.16 (b) (2016). 

The Board notes that entitlement to a TDIU extraschedular rating under 38 C.F.R. § 4.16 (b), and an extraschedular rating under 38 C.F.R. § 3.321 (b)(1), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994). An extraschedular rating under 38 C.F.R. § 3.321 (b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities. Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required. In contrast, 38 C.F.R. § 4.16 (b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In this regard, the Board notes that, for a Veteran to prevail on a claim for TDIU on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with an equal rating of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). The pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id. This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id. 

The Board finds there is nothing in the Veteran's service connected disabilities which places the Veteran in a different category than other Veteran's with an equal rating of disability.  The Veteran has not identified any pertinent symptomology which satisfies these criteria and the Board has been unable to find any.   

The Veteran asserted that he has been unemployed since 1984 due to his service-connected disabilities.  However, in the April 2003 VA examination, the Veteran reported that he last worked in 1984, and has been on SSI in the past for drug and alcohol dependence.  More importantly, there was no functional limitation attributed to the Veteran's foot condition during the April 2003 examination.  Additionally, in the July 2006 examination, the Veteran denied any functional impairment due to his tinea pedis.  In the July 2007 examination, there was no indication that the Veteran's tinea pedis affected his ability to obtain or maintain substantially gainful employment.  In the May 2014 examination, the Veteran's skin condition did not impact his ability to work.  However, the Veteran's hearing loss would affect his occupation in that he would have difficulty communicating, but his tinnitus would not affect his usual occupation.  He did report that he has difficulty falling asleep due to the ringing in his ears.  All the ratings assigned for the service connected disabilities adequately account for the symptomology reported by the Veteran.  There is nothing to suggest anything unusual in the Veteran's employability with regard to his service connected disabilities.  

In summary, the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education. 

There is no evidence that the service connected conditions, without more, would prevent him from obtaining gainful employment. Therefore, the Board does not find that the Veteran's service-connected disabilities preclude him from performing the physical and mental acts required by employment. Therefore, referral of the matter to the Director of Compensation Service for consideration of TDIU under 38 C.F.R. § 4.16 (b) is not warranted. As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See 38 C.F.R. §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Entitlement to a compensable rating for tinea pedis prior to February 12, 2003, is denied.

Entitlement to a rating in excess of 10 percent from February 12, 2003, for tinea pedis is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, prior to May 8, 2014, is denied.

Entitlement to a rating in excess of 20 percent for bilateral hearing loss from May 8, 2014, is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


